FILED

JUN 1 1 2019

Clerk, U $ District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 18-156-BLG-SPW-3
Plaintiff,
Vs. ORDER
ISRAEL PACHECO,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Untimely File Sentencing
Memorandum (Doc. 69), and for good cause having been shown,

IT IS HEREBY ORDERED that Defendant’s Motion to Untimely File
Sentencing Memorandum (Doc. 69) is GRANTED.

DATED this Mey of June, 2019.

Leaner L. Lalas

SUSAN P. WATTERS
United States District Judge
